Citation Nr: 0626268	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye retinal detachment with macular scarring.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active military service from 
September 30, 1974 to October 25, 1974 and from August 16, 
1976 to September 10, 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 1999, the appellant testified at an RO hearing; 
in November 2001, he testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  Copies of both 
transcripts are in the record.

In April 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in June 2003, the Board remanded 
the case for initial consideration of the evidence obtained 
by the EDU and additional development.  VAOPGCPREC 1-03.  

In June 2005, the Board affirmed the RO's denial of the 
appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2006 Order, the Court granted the 
parties' Joint Motion for Remand (Joint Motion), vacating the 
June 2005 Board decision and remanding the case to the Board 
for additional development and readjudication consistent with 
the Joint Motion.

Prior to the certification of the appeal to the Board, the RO 
was in the process of development of a claim for service 
connection for post-traumatic stress disorder (PTSD).  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the Joint Motion, the case will be 
remanded for additional notice and development consistent 
with the VA's duties to notify and assist a claimant for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2005).

Because it is clear from the record that the appellant had a 
right eye disorder prior to entering service, his service 
connection claim for an eye disorder is governed by the 
holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  In that case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that the 
correct standard for rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that 
(1) the appellant's disability existed prior to service and 
(2) that the preexisting disability was not aggravated during 
service.  Moreover, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VA's notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
and an effective date, if service connection is granted on 
appeal, or about the information and evidence needed to 
establish service connection for a preexisting condition or 
due to aggravation of a preexisting disorder, and it is 
unclear whether VA has requested "that the claimant provide 
any evidence in the claimant's possession that pertains to 
[his] claim."  38 C.F.R. § 3.159(b)(1).  On remand, VA must 
do so.

During his November 2001 videoconference hearing, the 
appellant testified that the stress of being on "medical 
hold" because of the eye caused further damage to his 
eyesight.  The record further shows that prior to entering 
onto active duty, he began experiencing symptoms indicative 
of a psychiatric disorder.  However, the appellant did not 
mention that he had been having mental manifestations 
indicative of a possible more serious problem at entry.  
During his testimony, the appellant also claimed that because 
of being put into "medical hold", his psychiatric symptoms 
manifested themselves into an actual psychiatric disorder.  
The Joint Motion reflects that, during the videoconference 
hearing, the appellant was not advised to submit evidence 
that he may have overlooked that might be beneficial to his 
claim under 38 C.F.R. § 3.103(c)(2) (2006).  At his November 
2001 Board hearing, the appellant appeared to indicate during 
his testimony that some psychiatrists stated that it was a 
very good possibility that in-service incidents may have 
caused his schizoaffective disorder.  There is no indication 
in the record that the appellant, or his representative, was 
advised to submit additional evidence in this regard.  This 
must be done on remand.  Since the appellant has been 
receiving treatment at the Shreveport VA medical facility, 
missing VA treatment records between March 1999 and February 
2001 and from September 2003 to the present should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that: 
(1) requests or tells the appellant to 
provide any evidence in his possession 
that pertains to his claims, (2) informs 
the appellant of the information and 
evidence needed to establish service 
connection for a preexisting condition or 
due to aggravation of a preexisting 
disorder beyond its natural progression, 
(3) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), (4) asks the appellant to submit 
evidence pertaining to any psychiatrists' 
opinions and evaluations, mentioned in 
his November 2001 testimony, regarding 
his service-connection claim for 
schizoaffective disorder and whether or 
not it is related to any in-service 
incidents, and (5) asks the appellant to 
submit evidence pertaining to any 
doctor's opinions and evaluations, 
mentioned in his November 2001 testimony, 
regarding his service connection claim 
for the residuals of a right eye retinal 
detachment with macular scarring and 
whether or not it is related to any in-
service incidents.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should attempt to obtain any 
missing medical records for treatment of 
the appellant's eye and psychiatric 
disorders at the Shreveport VA medical 
facility from March 1999 to February 2001 
and from September 2003 to the present.  
If records are unavailable, please have 
the provider so indicate. 

3.  Following completion of the above and 
any other development deemed necessary, 
VA should readjudicate the appellant's 
service connection claims, to include on 
a direct and/or due to aggravation of a 
preexisting condition basis, to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim(s).  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



